NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            DARLENE M. BROUGHTON,
                  Petitioner,

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
             ______________________

                      2014-3063
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0752-13-0101-I-1.
                ______________________

             Decided: September 11, 2014
               ______________________

   DARLENE M. BROUGHTON, of Colorado Springs, Colo-
rado, pro se.

   CALVIN M. MORROW, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With him on the brief was BRYAN G.
POLISUK, General Counsel.
                ______________________

    Before DYK, TARANTO, and CHEN, Circuit Judges.
2                                       BROUGHTON   v. MSPB



PER CURIAM.
     Petitioner Darlene Broughton appeals the final deci-
sion of the Merit Systems Protection Board, which dis-
missed her claim of involuntary retirement for lack of
jurisdiction. Ms. Broughton argues that her resignation
was involuntary because of the presence of noxious chem-
ical odors at her workstation, which triggered her asthma.
An administrative judge concluded that Ms. Broughton
failed to prove her resignation was involuntary by a
preponderance of the evidence, and therefore dismissed
the case for lack of jurisdiction over a voluntary resigna-
tion. The Board affirmed the administrative judge’s
decision.    Because substantial evidence supports the
decision, we affirm.
                             I
    Ms. Broughton was employed by the Department of
Veterans Affairs (hereinafter, the agency) as a Program
Support Assistant. Broughton v. Dep’t of Veterans Affairs,
MSPB Docket No. SF-0752-13-0101-I-1 at 1 (Initial Deci-
sion, January 10, 2014) (hereinafter, Initial Decision).
Ms. Broughton suffers from asthma, which she claimed
was triggered in 2009 by “noxious chemicals or biohaz-
ardous waste” near her desk. Id. at 1–2. At one point her
reaction was so severe that she collapsed after leaving
work and an ambulance had to be called. Id. at 2. Ms.
Broughton believed that her coworkers deliberately
placed poisonous substances near her workspace in an
effort to cause asthmatic reactions. Id.
    After she complained to the agency, an industrial hy-
gienist investigated the smell but could not find any
sources of problems near Ms. Broughton’s desk. Initial
Decision at 2. The hygienist gave Ms. Broughton a spray
to dissipate odors and discussed other options, such as
installing a fan, with Ms. Broughton’s supervisor. How-
ever, during this time, Ms. Broughton’s performance at
work began to suffer: she received a counseling letter for
BROUGHTON   v. MSPB                                       3



failing to follow her supervisor’s instructions and for
engaging in “frightening and disruptive behavior in the
workplace,” and her supervisors planned to give her
another counseling letter for a series of absences. Id. Ms.
Broughton resigned in early May 2009. Id. The State of
Washington awarded her unemployment benefits after a
non-adversarial hearing in which Ms. Broughton showed
she had good cause to quit her job. Id.
    Three years later, Ms. Broughton filed an appeal stat-
ing that her resignation was involuntary and due to
duress. She requested the within-grade increase in pay
she would have received had she not been forced from her
position, and asserted other claims as well. See Initial
Decision at 2. The agency moved to dismiss Ms. Brough-
ton’s appeal for untimeliness without good cause and for
lack of jurisdiction over a voluntary action. The Board
ruled that there was no jurisdiction, and therefore did not
reach the issue of timeliness or Ms. Broughton’s other
claims. Broughton v. Dep’t of Veterans Affairs, MSPB
Docket No. SF-0752-13-0101-I-1 at 5 (Final Order, De-
cember 30, 2013) (hereinafter, Final Order).
                             II
    Whether the Board has jurisdiction to hear an appeal
is a matter of law that this court reviews de novo. John-
ston v. Merit Sys. Prot. Bd., 518 F.3d 905, 909 (Fed. Cir.
2008). However, we are bound by the Board’s factual
findings on which a jurisdictional determination is based
“unless those findings are not supported by substantial
evidence.” Bolton v. Merit Sys. Prot. Bd., 154 F.3d 1313,
1316 (Fed. Cir. 1998).
    We have held that the jurisdiction of the Board is not
plenary, but is “limited to those areas specifically granted
by statute or regulation.” Garcia v. Dep’t of Homeland
Sec., 437 F.3d 1322, 1327 (Fed. Cir. 2006) (en banc) (quot-
ing Antolin v. Dep’t of Justice, 895 F.2d 1395, 1396 (Fed.
Cir. 1989)). Although the Board has jurisdiction over
4                                       BROUGHTON   v. MSPB



employee removals, we have held “[n]othing in 5 U.S.C. §
7512, which enumerates specific adverse actions over
which the Board has jurisdiction, extends the Board’s
jurisdiction to facially voluntary acts.” Id. at 1328. As
such, if an employee’s resignation was voluntary, we must
affirm the Board’s dismissal for lack of subject-matter
jurisdiction.
    Employee-initiated actions such as a resignation are
presumed voluntary. Garcia, 437 F.3d at 1329. An
employee may rebut this presumption by establishing, by
a preponderance of the evidence, that a self-initiated
action was actually coerced by the agency or otherwise
involuntary, and thus “tantamount to forced removal.”
Id. at 1328. We have found employee-initiated actions to
be involuntary when they are the product of the agency’s
misinformation or deception, or the result of coercion by
the agency through the creation of “working conditions so
intolerable for the employee that he or she is driven to
involuntarily resign or retire.” Id.
     Ms. Broughton’s allegation here is that her asthma
disability forced her to retire involuntarily. We have held
that in order to establish such involuntary disability
retirement, employees must show there was an accommo-
dation available on the date of their separation that
would have allowed them to continue their employment,
and that the agency did not provide that accommodation.
Benavidez v. Dep’t of Navy, 241 F.3d 1370, 1375 (Fed. Cir.
2001). Thus, if no accommodation would have allowed
Ms. Broughton to continue working, then the agency
cannot be said to have constructively removed her. See
id.; Williams v. Merit Sys. Prot. Bd., 227 F. App’x 916, 919
(Fed. Cir. 2007).
    The Board determined that although Ms. Broughton
suffers from asthma, she did not provide sufficient evi-
dence that an accommodation existed at the time of her
resignation that would have allowed her to continue
BROUGHTON   v. MSPB                                     5



working. Final Order at 2–3. Ms. Broughton argues that
if she had received a fan for her desk, she would have
been able to work again. Reply Br. 6. But substantial
evidence supports the administrative judge’s factual
finding that a fan would not have been a sufficient ac-
commodation. The agency undertook a special cleaning of
the air ducts and carpet and considered other measures
such as a fan, but the agency’s health experts concluded
that these measures would not help in the long run. Final
Order at 3. Moreover, Ms. Broughton herself stated at a
status conference with the administrative judge that
because of her medical condition, she was not capable of
returning to work even with an accommodation during
the period at issue. Initial Decision at 4.
    Although Ms. Broughton argued that the Washington
State Employment Security Department granted her
unemployment benefits on the grounds that she had good
cause to leave her job, the administrative judge nonethe-
less concluded that such an award failed to establish her
resignation was truly involuntary. Final Order at 4.
Specifically, he found that the state decision was not
binding, was not the result of an adversarial hearing, and
used a different standard than the one used to determine
involuntary disability retirement. Id. Ms. Broughton has
not shown how this factual finding lacks support from
substantial evidence.
     Ms. Broughton also argues that her resignation was
involuntary because she was forced out by the actions of
her coworkers, who she claims deliberately placed noxious
substances near her desk in an effort to kill her. Initial
Decision at 5–6. We look at the totality of the circum-
stances when determining if the agency’s conduct coerced
the employee’s resignation. Garcia, 437 F.3d at 1329
(citing Shoaf v. Dep’t of Agr., 260 F.3d 1336, 1342 (Fed.
Cir. 2001)). The Board found that Ms. Broughton failed to
provide any evidence to support her accusations that her
coworkers were deliberately exposing her to dangerous
6                                       BROUGHTON   v. MSPB



substances or trying to kill her. Initial Decision at 5–6.
For example, Ms. Broughton did not establish that the
conditions at her work constituted anything beyond the
smells of a typical workplace. Id. at 6.
     On appeal, Ms. Broughton claims that the Board
failed to apply certain laws favorable to her position, such
as the requirement to make reasonable accommodations
for employees with disabilities under 29 C.F.R.
§ 1630.9(b), or under the Americans with Disabilities Act
of 1990, 42 U.S.C. § 12112. We have considered these
claims and do not find them persuasive. Without first
establishing its primary jurisdiction to hear Ms. Brough-
ton’s employment claims, the Board may not decide Ms.
Broughton’s discrimination-related claims. See Garcia,
437 F.3d at 1343 (citing Cruz v. Dep’t of Navy, 934 F.2d
1240, 1245 (Fed. Cir. 1991) (en banc)) (rejecting the
argument that the Board may consider discrimination
claims under its pendent or ancillary jurisdiction without
first establishing its principal jurisdiction).
                            III
    Ms. Broughton has not shown that the Board’s factual
findings related to jurisdiction are unsupported by sub-
stantial evidence. Thus, we affirm the Board’s decision to
dismiss the case for lack of jurisdiction.
                       AFFIRMED